Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2021 was filed after the mailing date of the Notice of Allowance on 1/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 1-7 and 15-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with David Fairbairn on January 11, 2021 and April 8, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. A system comprising: 
a venturi duct configured to receive a first bleed air flow from an aircraft engine and  from an auxiliary power unit (APU); 
a first delta P sensor configured to sense a pressure difference between a first point and a second point of the venturi duct over a first pressure range, the first delta P sensor configured to provide a first sensed pressure difference, wherein the first pressure range corresponds to an expected range of a flow rate of the first bleed air flow; 
a second delta P sensor configured to sense the pressure difference between the first point and the second point of the venturi duct over a second pressure range and provide a second sensed pressure difference, wherein the second pressure range corresponds to an expected range of a flow rate of the second bleed air flow, and wherein the second pressure range is different from the first pressure range; and 
and  the aircraft engine or the APU 
2. The system of claim 1, wherein [[:]] 


the ECS controller is configured to determine the flow rate of the ECS air flow based upon the first sensed pressure difference when the first bleed air flow is provided and to determine the flow rate of the ECS air flow based upon the second sensed pressure difference when the second bleed air flow is provided.  
7. A system comprising: 
a venturi duct configured to receive a first bleed air flow and 
a first delta P sensor configured to sense a pressure difference between a first point and a second point of the venturi duct over a first pressure range, the first delta P sensor configured to provide a first sensed pressure difference, wherein the first pressure range includes a pressure corresponding to a lowest expected flow rate; 
a second delta P sensor configured to sense the pressure difference between the first point and the second point of the venturi duct over a second pressure range and provide a second 

a first temperature sensor configured to sense a temperature of the first and/or second bleed airflow upstream of the venturi duct 
a first pressure sensor configured to sense a pressure of the first and/or second bleed airflow upstream of the venturi duct  and
an ECS controller [[is]] configured to receive the first and second sensed pressure differences, to determine [[the]] a flow rate of [[the]] an ECS air flow , and to adjust a bleed extraction of an aircraft engine or an auxiliary power unit (APU) based upon the flow rate of the ECS air flow;
wherein the ECS controller determines the flow rate of the ECS air flow based on the first sensed pressure difference, the sensed temperature of the first and/or second bleed airflow, and the sensed pressure of the first and/or second bleed airflow when the sensed pressure of the first and/or second bleed airflow upstream of the venturi duct falls within the first pressure range, and 
wherein the ECS controller determines the flow rate of the ECS air flow based upon the second sensed pressure difference, the sensed temperature of the first and/or second bleed airflow, and the sensed pressure of the first and/or second bleed airflow when the sensed pressure of the first and/or second bleed airflow upstream of the venturi duct falls within the second pressure range.  
8. A method comprising: 
providing a first bleed air flow from an aircraft engine and/or a second bleed airflow from an auxiliary power unit (APU); 
sensing, using a first delta P sensor, a pressure difference between a first and second point of a venturi duct over a first pressure range, wherein the first pressure range corresponds to an expected range of a flow rate of the first bleed air flow;  
providing, using the first delta P sensor, a first sensed pressure difference; 
sensing, using a second delta P sensor, the pressure difference between the first point and the second point of the venturi duct over a second pressure range, wherein the second pressure range corresponds to an expected range of a flow rate of the second bleed air flow, and wherein the second pressure range is different from the first pressure range; 
providing, using the second delta P sensor, a second sensed pressure difference;
receiving, using an environmental control system (ECS) controller, the first and second pressure differences; 
determining, using the ECS controller, a flow rate of an ECS air flow based upon the first and/or second sensed pressure differences; and 
adjusting, using the ECS controller, a bleed extraction of the aircraft engine or the APU based upon the flow rate of the ECS air flow.  



determining the flow rate of the ECS air flow is based upon the first sensed pressure difference when the first bleed air flow is provided and the second sensed pressure difference when the second bleed air flow is provided.  
15. A system comprising: 
an engine configured to provide a first bleed air flow; 
an auxiliary power unit (APU) configured to provide a second bleed air flow; 
a venturi duct configured to receive the first bleed air flow and the second bleed air flow, the venturi duct including a first point having a cross sectional area equal to that of an inlet of the venturi duct and a second point having a smaller cross sectional area than the inlet; 
a first delta P sensor configured to sense a pressure difference between the first point and the second point of the venturi duct over a first pressure range and provide a first sensed pressure difference, the first pressure range corresponding to an expected range of a flow rate of the first bleed air flow;  
a second delta P sensor configured to sense the pressure difference between the first point and the second point of the venturi duct over a second pressure range and provide a second sensed pressure difference, the second pressure range corresponding to an expected range of a flow rate of the second bleed air flow, wherein the second pressure range is different from the first pressure range; and 

19. A system comprising: 
an engine configured to provide a first bleed air flow; 
an auxiliary power unit (APU) configured to provide a second bleed air flow; 
a venturi duct configured to receive the first bleed air flow and the second bleed air flow, the venturi duct including a first point having a cross sectional area equal to that of an inlet of the venturi duct and a second point having a smaller cross sectional area than the inlet; 
a first delta P sensor configured to sense a pressure difference between the first point and the second point of the venturi duct over a first pressure range and provide a first sensed pressure difference, the first pressure range corresponding to an expected range of a flow rate of the first bleed air flow, wherein the first pressure range includes a pressure corresponding to a lowest expected flow rate; 
a second delta P sensor configured to sense the pressure difference between the first point and the second point of the venturi duct over a second pressure range and provide a second sensed pressure difference, the second pressure range corresponding to an expected range of a flow rate of the second bleed air flow, wherein the second pressure range includes a pressure corresponding to a highest expected flow rate; 

a first temperature sensor configured to sense a temperature of the first and/or second bleed airflow upstream of the venturi duct
a first pressure sensor configured to sense a pressure of the first and/or second bleed airflow upstream of the venturi duct and 
an ECS controller [[is]] configured to receive the first and second sensed pressure differences, to determine [[the]] a flow rate of [[the]] an ECS air flow , and to adjust a bleed extraction of the engine or the APU based upon the flow rate of the ECS air flow;
wherein the ECS controller determines the flow rate of the ECS air flow based on the first sensed pressure difference, the sensed temperature of the first and/or second bleed airflow, and the sensed pressure of the first and/or second bleed airflow when the sensed pressure of the first and/or second bleed airflow upstream of the venturi duct falls within the first pressure range, and 
wherein the ECS controller determines the flow rate of the ECS air flow based upon the second sensed pressure difference, the sensed temperature of the first and/or second bleed airflow, and the sensed pressure of the first and/or second bleed airflow when the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.